DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the closest prior art of record, with respect to the instant claims as currently amended, is Better et al. (“Better”, US 2012/0136456) and Badilla et al. (“Badilla”, Oph. Plas. & Recon. Surg., 24(4), pp. 287-289, 2008, Abstract).  
Better teaches a sterile artificial bone product comprising a sintered porous ceramic foam material having a pore diameter distribution of 10-500 microns, a porosity of 40-95%, and a bioactive compound coupled to the ceramic foam material (e.g., abstract).  The bioactive material may be an antibiotic (e.g., paragraph [0056]).  The ceramic foam material is a generally-rigid solid, having a volume of 0.25-1000 cc (e.g., paragraph [0052]).  The sintered porous ceramic foam shapes comprise a ceramic material such as alumina (e.g., paragraph [0048]; claim 4).  However, while Better teaches a bioactive compound coupled to the ceramic foam material, Better does not teach providing the active compound as a lyophilizate comprising a liquid containing the active compound, which is added to the already formed ceramic matrix.  

Therefore, it would not have been obvious to a person having ordinary skill in the art at the time the invention was filed to form an implant according to the particular limitations recited in the instant claims as currently amended, with a reasonable expectation of success.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA FRAZIER whose telephone number is (571)270-3496. The examiner can normally be reached Monday-Friday 9AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BETHANY P BARHAM/Supervisory Patent Examiner, Art Unit 1611                                                                                                                                                                                                        




/B.S.F/Examiner, Art Unit 1611